United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2033
                                    ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Michael A. Bryan, also known as      *
bigdog64085, also known as           * [UNPUBLISHED]
bandit64085,                         *
                                     *
            Appellant.               *
                                ___________

                              Submitted: March 7, 2008
                                 Filed: March 26, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Michael A. Bryan appeals the sentence imposed on him by the district court1
after he pleaded guilty to a child-pornography charge, in violation of 18 U.S.C.
§ 2252(a)(2). In a brief filed under Anders v. California, 386 U.S. 738 (1967),
Bryan’s counsel seeks to withdraw and questions whether the sentence – imposed at
the bottom of the applicable Guidelines range – is reasonable, and whether the district


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
court erred by not allowing Bryan to self-surrender. Bryan has filed a supplemental
brief asserting that he received ineffective assistance of counsel during his criminal
proceeding, including at sentencing, and he also appears to deny the truth of
unobjected-to facts reported in the PSR.

       Bryan’s written plea agreement contains a waiver of his right to appeal his
sentence, directly or collaterally. We find the appeal waiver to be valid and we
therefore enforce it. The plea-hearing transcript shows that Bryan entered into the
plea agreement and the appeal waiver knowingly and voluntarily, and we can perceive
no injustice that would result from enforcing the waiver. See United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing enforcibility of appeal
waiver; United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per
curiam) (enforcing appeal waiver in Anders case). Thus, we do not review the
arguments raised in Bryan’s pro se supplemental brief or counsel’s argument that
Bryan’s sentence is unreasonable.2

       To the extent that the issue of self-surrender is not covered by the appeal
waiver, we conclude that the district court did not err in ordering Bryan detained
following sentencing. See 18 U.S.C. §§ 3143(b)(1), 3145(c). Finally, after
conducting an independent review under Penson v. Ohio, 488 U.S. 75, 80 (1988), of
any matters not covered by the appeal waiver, we find that there are no nonfrivolous
issues.

      Accordingly, we affirm. We grant counsel leave to withdraw, subject to the
condition that counsel promptly comply with the requirements of Part V of this



      2
        Regardless of any appeal waiver, we decline to consider the ineffective-
assistance claim. See United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003)
(ineffective-assistance claims should ordinarily be brought in 28 U.S.C. § 2255
proceeding because they normally involve facts outside original record).
                                         -2-
Court’s Plan to Implement the Criminal Justice Act by advising his client of the
procedures for filing a petition for writ of certiorari pro se.
                        ______________________________




                                      -3-